UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7895



JULIAN EDWARD ROCHESTER,

                                             Petitioner - Appellant,

          versus


SCDC; HENRY DARGAN MCMASTER,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-03-2463-7-20AJ)


Submitted:   July 16, 2004            Decided:   September 23, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Julian Edward Rochester, a state prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).*                 An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)        (2000).     A     prisoner    satisfies   this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional          claims    are    debatable     or   wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Rochester has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts       and    legal   contentions     are     adequately   presented   in    the




        *
      By order entered April 5, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                          - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                               DISMISSED




                                   - 3 -